DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on September 29, 2021 has been entered. Claims 1, 9 and 15 have been amended. Claims 1-20 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made with Amano (U.S Pub # 20080244205) in view of Subramanian (U.S Pub # 20170031772).
	Regarding applicant’s arguments: “in response to a request to restore a first snapshot of a logical unit from a remote storage system: obtaining, from a local storage system, a first bitmap for the first snapshot to be restored”, Examiner now utilizes Amano as a primary reference over Subramanian. Examiner interprets from Amano starting from paragraph 162 ([0162] an outline of processing of incremental restore), a system that is triggered in response to an incremental restore operation. This process is further illustrated in steps outlined in fig. 28 and as detailed in the Office Action below.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (U.S Pub # 20080244205) in view of Subramanian (U.S Pub # 20170031772).
With regards to claim 1, Amano discloses a method comprising:
in response to a request to restore a first snapshot of a logical unit from a remote storage system (Fig. 28 [0074-0075] request to restore [0164] outline of processing an incremental restore - the object snapshot volume at the time t3 is assumed to be designated as a restore source): 
obtaining, from a local storage system, a first bitmap for the first snapshot to be restored, wherein the first bitmap indicates differences with respect to a previous snapshot of the logical unit ([0166-0169] A restore bitmap (RB) representing blocks updated after t3.. The (RBb) obtained by subtracting the logical product or RBa and IBd from the RBa is created.), wherein an earliest maintained snapshot for the logical unit comprises a full snapshot ([0173] full backup data at time t0 having 5, 9, 13, 15 blocks from (8) in fig. 28). 
comparing the first bitmap to the allocation bitmap to obtain a baseline bitmap representing a baseline version of the first snapshot ([0168-0172] Comparing the bitmap 
recovering the baseline version of the first snapshot to be restored, using the baseline bitmap, from the remote storage system ([0173] data corresponding to the reversed bits: 5, 9, 13, 15 of the RBd are respectively restored from the full backup data 502 at the time t0 to the blocks: 5, 9, 13, 15 of the object main volume); and 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.
Amano does not disclose however Subramanian discloses:
a full snapshot having an allocation bitmap ([0060] when incremental transfer 542 is performed, a second snapshot, comprising a second active map and second summary map is captured) ([0048] a first active map of the base snapshot may comprise a bitmap specifying whether data blocks of the source volume were used by (e.g., allocated to) the base snapshot when the base snapshot was captured);
storing the baseline version of the first snapshot as a last recovered snapshot with the baseline bitmap to a recovery logical unit in the local storage system ([0058] storing the active and summary map in the source storage filer),
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the incremental snapshot recovery system of Amano by the backup system of Subramanian to compare and store a snapshot as a last recovered snapshot.

	Claims 9 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Amano does not disclose however Subramanian discloses:
	wherein the comparing comprises performing a bitwise OR operation between the first bitmap and the baseline bitmap ([0048] A second summary map may comprise a logical OR bitmap of active maps of snapshots of the source volume when the new snapshot was created).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the incremental snapshot recovery system of Amano by the backup system of Subramanian to compare and store a snapshot as a last recovered snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to indicate and update which data blocks are allocated in a snapshot ([0003]).
	Claims 10 and 16 correspond to claim 2 and are rejected accordingly.
With regards to claim 3, Amano discloses:
obtaining the last recovered snapshot and the baseline bitmap from the local storage system; comparing the second bitmap for the second snapshot to the baseline bitmap for the last recovered snapshot to identify changes to the second snapshot relative to the last recovered snapshot ([0158-0161] comparing the restore bitmaps); 

Amano does not disclose however Subramanian further discloses:
using the identified changes and the last recovered snapshot, from the remote storage system; and storing the second snapshot as the last recovered snapshot as a new baseline version to the recovery logical unit in the local storage system ([0049] identified changes [0058] storing the active and summary map in the source storage filer).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the incremental snapshot recovery system of Amano by the backup system of Subramanian to compare and store a snapshot as a last recovered snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to indicate and update which data blocks are allocated in a snapshot ([0003]).
	Claims 11 and 17 correspond to claim 3 and are rejected accordingly.
With regards to claim 4, Amano does not disclose however Subramanian discloses:
wherein the comparing comprises performing a bitwise OR operation between the second bitmap and the baseline bitmap ([0048] A second summary map may comprise a logical OR bitmap of active maps of snapshots of the source volume when the new snapshot was created).

	One of ordinary skill in the art would have been motivated to make this modification in order to indicate and update which data blocks are allocated in a snapshot ([0003]).
Claims 5-6, 12-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (U.S Pub # 20080244205) in view of Subramanian (U.S Pub # 20170031772) and in further view of Natanzon (U.S Pub # 20170235652).
	With regards to claim 5, Amano further discloses:
differential recovery ([0153] differential restore).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the incremental transfer system of Subramanian by the storage system of Amano to restore a backup image from a snapshot.
	One of ordinary skill in the art would have been motivated to make this modification in order to restore necessary information that is necessary to restore a snapshot image by using a differential data element (Amano [0047]).
Natanzon discloses:
	wherein, when the second snapshot is after the last recovered snapshot, the recovery of the second snapshot comprises reversing one or more write operations 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the backup systems of Amano and Subramanian by the write system of Natanzon to rollback changes to a volume.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide continuous data protection which enables an organization roll back to any specified point in time within a recent history (Natanzon [0006]).
	Claims 12 and 18 correspond to claim 5 and are rejected accordingly.
	With regards to claim 6, Amano does not disclose however Subramanian discloses:
performing bitwise OR operations between each subsequent pair of bitmaps between the last recovered snapshot and the second snapshot to obtain a representation of the second snapshot and then performing one or more read operations from the second snapshot from the remote storage system to the recovery logical unit ([0048] A second summary map may comprise a logical OR bitmap of active maps of snapshots of the source volume when the new snapshot was created).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the incremental snapshot recovery system of Amano by the backup system of Subramanian to compare and store a snapshot as a last recovered snapshot.

Subramanian does not disclose however Natanzon discloses:
wherein the reversing the one or more write operations associated with the last recovered snapshot ([0125] undo changes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the backup systems of Subramanian and Amano by the write system of Natanzon to rollback changes to a volume.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide continuous data protection which enables an organization roll back to any specified point in time within a recent history (Natanzon [0006]).
	Claims 13 and 19 correspond to claim 6 and are rejected accordingly.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amano (U.S Pub # 20080244205) in view of Subramanian (U.S Pub # 20170031772) and in further view of Varadarajan (U.S Pub # 20130132346).
	With regards to claim 7, Amano does not disclose however Varadarajan discloses:
	wherein a snapshotting module in the local storage system generates the first snapshot according to a predefined data retention policy and wherein an incremental storage module transfers an incremental representation of the first snapshot, relative to 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the backup systems of Subramanian and Amano by the snapshot system of Varadarajan to keep and generate snapshots according to a data retention policy.
	One of ordinary skill in the art would have been motivated to make this modification in order to utilize a backup manager to manage backup data where index data of subsequent snapshots are different from an initial snapshot (Varadarajan [0009]).
Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (U.S Pub # 20080244205) in view of Subramanian (U.S Pub # 20170031772) and in further view of Jain (U.S Pub # 20170357550).
	With regards to claim 8, Amano does not disclose however Jain discloses:
wherein the snapshots stored in the remote storage system are stored in a time order, and following the recovery of the first snapshot, further comprising moving forward or backward in time along a lineage of snapshots by copying only the changed blocks of bitmaps between two desired points in time (Fig. 2 [0051-0052] incremental snapshots in a time-ordered sequence. Incremental backup bitmap may be understood in a forward-looking or backward-looking direction).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the backup systems of 
	One of ordinary skill in the art would have been motivated to make this modification in order to include identifying portions of the storage volume that have been backed up to corresponding incremental backups of a set of incremental backups and creating in a bitmap (Jain [0004]).
	Claims 14 and 20 correspond to claim 8 and are rejected accordingly.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166